Citation Nr: 1025623	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  08-20 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a right shoulder 
disorder.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for a skin disorder of the 
foot as a residual of herbicide exposure.   

6.  Entitlement to service connection for defective vision.   


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 1970, 
to include service in the Republic of Vietnam as indicated by his 
Vietnam Service Medal (VSM) and the Vietnam Campaign Medal (VCM).  
His military occupational specialty was in vehicle maintenance.  

These matters are before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

A videoconference hearing was held in June 2010 before the 
undersigned Veterans Law Judge, sitting in Washington, D.C.  A 
copy of the transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

It is the Veteran's contention that he has numerous conditions 
which are of service origin.  Specifically, he claims that 
service connection is warranted for an acquired psychiatric 
disorder, to include PTSD, a right shoulder disorder, bilateral 
hearing loss and tinnitus, a skin disorder of the foot which is 
the result of herbicide exposure, and defective vision.  

Right Shoulder, Bilateral Hearing Loss, Tinnitus, a Skin Disorder 
of the Foot due to Exposure of Herbicide, and Defective Vision

Review of the Veteran's service treatment records (STRs) is 
negative for any of the conditions listed above.  Post service 
medical records in the claims file are VA treatment records dated 
from 2002 through 2004, they are also negative for pertinent 
findings related to these conditions.  However, in statements of 
records, to include testimony at video conference hearing in June 
2010, the Claimant stated that he suffers from each of these 
conditions and has been treated for them.  Additional development 
is necessary, to include the obtainment of pertinent medical 
records and for VA examinations to be conducted to determine if 
the Veteran has these conditions, and, if so, whether they are 
related to service.  Thus far, the Veteran has not assisted in 
provided pertinent private medical records for treatment that he 
testified he had undergone.

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009).  In this case, as a result of the testimony at the 
personal hearing concerning both in-service and post-service 
treatment, examinations are indicated.

An Acquired Psychiatric Disorder, to Include PTSD

With respect to the Veteran's claim for PTSD, he contends that he 
was exposed to various combat-related stressors during active 
service.  VA records from 2004 reflect that he has been diagnosed 
with PTSD based on his history of these stressors.  While the 
Veteran did not specifically respond to the RO's March 2007 
request for stressor information, he indicated when examined by 
VA in June 2004 and in November 2004 that his inservice stressors 
included combat action, and he said that he saw the deaths of 
others.  He recalled being shot at and had bullets fly by him on 
many occasions.  He also reported instances where he would wear 
the cut ears of other soldiers he had killed, and he felt guilty 
about that.  His SPRs reflect that he served with the 173d 
Engineer Company and was in Vietnam at the time of the Tet 
69/Counteroffensive.  It is unclear to what extent his unit may 
have been involved with that campaign.

Service connection for PTSD specifically requires: (1) a current 
medical diagnosis of PTSD, (2) credible supporting evidence that 
the claimed in-service stressor actually occurred, and (3) 
medical evidence establishing a nexus between the claimed in-
service stressor and the current symptomatology of PTSD.  38 
C.F.R. § 3.304(f) (2009); see also Cohen v. Brown, 10 Vet. App. 
128, 138 (1997), and Pentecost v. Principi, 16 Vet. App. 124, 129 
(2002).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether the Veteran engaged in 
"combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f) (2009); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat, a determination that is to be made on a 
case by case basis, requires that the Veteran have personally 
participated in events constituting an actual fight or encounter 
with a military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  In determining whether the 
Veteran participated in combat, the Veteran's oral and written 
testimony will be weighed together with the other evidence of 
record.  Cohen, supra.

If VA determines the Veteran engaged in combat with the enemy and 
his alleged stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative evidence 
is required - provided that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with 
circumstances, conditions or hardships of service." 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f); Zarycki.  If, however, VA 
determines either that the Veteran did not engage in combat with 
the enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in and of 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence that 
corroborate his testimony or statements.  Zarycki, 6 Vet. App. at 
98.

As noted, in a precedent opinion, VA's General Counsel held that 
the ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a Veteran 
"have participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality." VAOPGCPREC 12-99.  The General Counsel also 
indicated that the determination of whether a Veteran engaged in 
combat with the enemy necessarily must be made on a case-by-case 
basis, and that absence from a Veteran's service records of any 
ordinary indicators of combat service may, in appropriate cases, 
support a reasonable inference that the Veteran did not engage in 
combat; such absence may properly be considered "negative 
evidence" even though it does not affirmatively show that the 
Veteran did not engage in combat.  Id.

The Veteran's DD-214 notes the receipt of the National Defense 
Service Medal, Vietnam Service Medal.  However, these medals are 
not indicative of actual combat exposure.  Therefore, if he did 
not engage in combat, the Veteran's stressor statements must be 
verified in order to establish service connection for PTSD.  As 
noted, it is unclear to what extent appellant or his unit 
participated in the Tet 69 Counteroffensive.

Presently there is insufficient information to give to the U.S. 
Army and Joint Services Records Research Center (JSRRC) (formerly 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) to conduct a meaningful search.  Therefore the 
Veteran's stressors are currently either unverified or 
unverifiable.  The CURR maintains an archive of activities of 
units that were deployed in Vietnam.  However, they require 
sufficient detail about such things as names of service comrades 
wounded or killed in action or about enemy attacks against 
specific facilities or convoys.  In general, the Veteran has only 
provided vague and nonspecific information regarding his service 
events.  Nevertheless, in an effort assist him in the development 
of his claims, he should be given another opportunity to provide 
more specific information regarding the in-service events so that 
further investigation can be made to verify the claimed events.  

In light of the discussion above, and to ensure full compliance 
with due process requirements, it is the decision of the Board 
that further development is necessary prior to appellate review.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran 
and request that he specifically identify 
the names, addresses, and approximate 
dates of treatment for all VA and non-VA 
health care providers who have treated him 
for a psychiatric condition, right 
shoulder disorder, bilateral hearing loss 
and tinnitus, a skin disorder, or 
defective vision, at any time after 
service.  Any records that are not 
currently included in the claims file 
should be obtained and added to the file.  
With any necessary authorization from the 
Veteran, the AMC/RO should attempt to 
obtain copies of pertinent treatment 
records identified by the Veteran that are 
not currently of record.  All efforts to 
obtain these records must be documented in 
the claims file.  If any records cannot be 
obtained, it should be so stated, and 
Veteran is to be informed of such.  If 
pertinent records are received and show a 
present diagnosis for any of these 
disorders, the AMC/RO should ensure that 
VA examination and medical opinion 
requirements under 38 C.F.R. § 3.159(c)(4) 
are met as to the issue(s).  

2.  The Veteran should again be requested 
to provide specific information concerning 
the claimed in-service stressful events 
that reportedly led to his PTSD.  Such 
information should include the dates and 
locations of the alleged events, as well as 
the names and units of the individuals 
involved.  The Veteran is advised that this 
information is vitally necessary, and that 
he must be as specific as possible, since 
without such detailed information, an 
adequate search for verifying information 
cannot be conducted.  The Veteran should 
also be invited to submit statements from 
former service comrades or others that 
establish the occurrence of his claimed in-
service stressful experiences.  If he was 
involved with active fighting associated 
with the Tet 69 Counteroffensive, he should 
describe the approximate date of such 
fighting in order that attempted 
verification that his unit was involved may 
be undertaken.

3.  If pertinent data, including any action 
associated with the Tet counteroffensive is 
provided, the information should be 
forwarded to the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
for verification of stressors.  Any 
information obtained is to be associated 
with the claims file.  If the case is not 
referred to JSRRC, the AMC/RO should 
explain in the record why the case was not 
referred.

4.  Thereafter, the AMC/RO must specify for 
the examiner the stressor or stressors that 
are established by the record and the 
examiner must be instructed that only those 
events may be considered for the purpose of 
determining whether the Veteran was exposed 
to a stressor in service.  The examination 
report should reflect review of pertinent 
material in the claims folder.

5.  The Veteran should be afforded a VA 
psychiatric examination.  All indicated 
tests and studies are to be performed.  
Prior to the entry of an opinion, the 
claims folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.

If a current diagnosis of PTSD is made, the 
examiner should address whether it is at 
least as likely as not (50 percent or 
greater probability) that PTSD is related 
to a verified stressor.  The examiner 
should specify (1) whether each alleged 
stressor found to be established by the 
record was sufficient to produce PTSD; (2) 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a link 
between the current symptomatology and one 
or more of the in-service stressors found 
to be established by the record by the 
AMC/RO and found to be sufficient to 
produce PTSD by the examiner.  In offering 
his opinion, the examiner should 
acknowledge and discuss the lay evidence of 
a continuity of symptoms.

The examiner should diagnose all 
psychiatric disabilities found to be 
present.  The examiner should thereafter 
opine whether it is at least as likely as 
not (50 percent or greater probability) 
that any psychiatric disorder diagnosed is 
related to service or had its onset during 
service; or is related to another diagnosed 
psychiatric disability.

6.  As noted above, if either private or 
VA medical evidence of the existence of 
the other claimed disorders is received, 
pertinent examinations with requests for 
nexus opinions should be undertaken.  If 
there is no clinical evidence that any of 
the claimed disorders exists, no 
additional examinations are indicated.  If 
examinations are needed, the claims file 
should be made available to the examiners 
and an opinion as to the etiology of the 
disorders should be requested.

7.  After completion of the above, the 
AMC/RO should review the expanded record 
and determine if the Veteran's claims can 
be granted.  If any claim remains denied, 
the AMC/RO should issue a supplemental 
statement of the case (SSOC) and afford the 
Veteran and his agent an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of the 
matters that the Board has remanded.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

